Dissenting Opinion in Calicoat v. State.
Cook, J.
(dissenting).
I am unable to agree with the opinion of the majority of the court that, although there is no element of man*191slaughter shown by the evidence, it is harmless error to grant an instruction submitting to the jury the issue of manslaughter. I am unable to agree with the reasoning that a defendant is not prejudiced by an instruction which has a tendency to mislead the jury, and which has, in fact, so misled the jury as to cause the defendant to be convicted of a crime of which he is innocent. I am aware of the fact that there is ample authority to sustain the view that under such circumstances a manslaughter instruction is harmless; But these cases proceed upon the theory that the defendant cannot complain for the reason that under the evidence he might have been convicted of the higher crime of murder. While it is true that under the evidence in this case the defendant might have' been convicted of murder, the fact is that he had not been so convicted, and any conclusion that, if the jury had been guided only by instructions correctly announcing the law applicable to, the particular facts, the defendant would have been convicted of murder, is the merest speculation. The statement found in numerous decisions that in convicting a defendant of manslaughter the jury rejects the defense offered by him is theoretically time, but as a practical proposition we are bound to recognize the fact that verdicts are oftentimes reached by compromise; and in a case where the facts present no element of manslaughter an instruction submitting that issue is permission, if not an invitation, for the jury to compose any differences or doubts they may have by finding the defendant guilty of a crime not involved, and which is supported by no evidence. I think the defendant should be tried upon the issues made by the evidence, and that the doctrine announced in the cases of Parker v. State, 102 Miss. 113, 58 So. 978, and Rester v. State, 110 Miss. 689, 70 So. 881, should be followed.
I fully appreciate the fact that, in view of the holdings of this court that a conviction of manslaughter is an implied acquittal of murder, a serious evil has resulted in some instances from the doctrine announced in the Bester case, but I think this is due to the fact that the courts have *192failed to give proper effect and application to that clause in the former jeopardy provision of our Constitution which appeared for the first time in the Constitution of 1890, and which provides that — “There must be an actual acquittal or conviction on the merits to bar another prosecution.” Section 22, Const. 1890.
However, since a majority of the court has reached the conclusion that this case should be affirmed, that question is not now presented, and therefore I will not elaborate my views on this question.